DETAILED ACTION
This Office action is in response to the application filed on 30 December 2020.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. US 2013/0176952 A1.
As to claim 1, Shin discloses substantially the invention as claimed, including a communication method, wherein the method comprises:
receiving, by a terminal device (Figures 1, the WTRU 102), first information (resource allocation information or the nominal carrier bandwidth of BO MHz), wherein the first information indicates an identifier of a first frequency domain resource (a carrier segment), and wherein the first frequency domain resource is contiguous in frequency domain (when configured to operate on the concerned serving cell, the WTRU 102 may initially operate using the nominal carrier bandwidth of B0 MHz, ([135]); the concerned serving cell may be a SCell of the WTRU 102’s multi-carrier configuration, ([138]); a 3-bit Carrier Indicator Field (CIF) is used to configure the concerned SCell, ([133]); Figures 1, 6 and associated paragraphs, [108], [109], [110], [112], [133]-[135], [157]); and
when a status of the terminal device is a first state (the carrier segments activated), communicating, by the terminal device and based on the first information, with a network device (Figures 1, the BS 104/106/108) on a second frequency domain resource (additional segment(s)) (when configured to operate on the concerned serving cell, the WTRU 102 may initially operate using the nominal carrier bandwidth of B0 MHz, and may subsequently be configured such that the extended bandwidth represented by the additional segments, [135]; the WTRU 102 receive control signaling that activates the use of carrier segments for one or more serving cells of the WTRU 102’s configuration) (In light of Applicant’s [32], [33], [40], [70], [71], [111], [150]-[152], [157], [166]-[170], Figures 1, 6 and associated paragraphs, [108], [109], [110], [112], [133]-[135], [151]-[157], [179]-[186]),
wherein the second frequency domain resource comprises a plurality of segments of contiguous frequency domain resources, and wherein the first frequency domain resource is one segment of the plurality of segments of contiguous frequency domain resources (Figures 1, 6 and associated paragraphs, [151]-[157]).
As to claim 2, Shin discloses, the method further comprises: when the status of the terminal device is a second state, communicating, by the terminal device, with the network device on the first frequency domain resource (In light of Applicant’s [32], [33], [40], [70], [71], [111], [150]-[152], [157], [166]-[170], Figures 1, 6 and associated paragraphs, the bandwidth segments can be activated or deactivated, that is merely recapturing the active state and/or carrier segment(s) thereafter representing configuration designs, [108], [109], [110], [112], [133]-[135], [151]-[157], [179]-[186]).
As to claim 3, Shin discloses, wherein at least one of the following is true: the first state is a bandwidth part bundle active state (additional carrier segments activated); or the second state is a bandwidth part active state (one carrier segment activated) (In light of Applicant’s [32], [33], [40], [70], [71], [111], [150]-[152], [157], [166]-[170], Figures 1, 6 and associated paragraphs, the bandwidth segments can be activated or deactivated, that is merely recapturing the active state and/or carrier segment(s) thereafter representing configuration designs, [108], [109], [110], [112], [133]-[135], [151]-[157], [179]-[186]).
As to claim 4, Shin discloses, wherein the method further comprises: receiving, by the terminal device, second information sent by the network device, wherein the second information indicates the status of the terminal device (In light of Applicant’s [32], [33], [40], [70], [71], [111], [150]-[152], [157], [166]-[170], Figures 1, 6 and associated paragraphs, the bandwidth segments can be activated or deactivated, that is merely recapturing the active state and/or carrier segment(s) thereafter representing configuration designs, [108], [109], [110], [112], [133]-[135], [151]-[157], [179]-[186]).
As to claim 5, Shin discloses, wherein the method further comprises: receiving, by the terminal device, third information, wherein the third information is used by the terminal device to determine the second frequency domain resource (In light of Applicant’s [32], [33], [40], [70], [71], [111], [150]-[152], [157], [166]-[170], Figures 1, 6 and associated paragraphs, the bandwidth segments can be activated or deactivated, that is merely recapturing the active state and/or carrier segment(s) thereafter representing configuration designs, [108], [109], [110], [112], [133]-[135], [151]-[157], [179]-[186]).
As to claim 6, Shin discloses a communication method, wherein the method comprises:
sending, by a network device (Figures 1, the BS 104/106/108), first information (resource allocation information or the nominal carrier bandwidth of BO MHz) to a terminal device (Figures 1, the WTRU 102), wherein the first information indicates an identifier of a first frequency domain resource (a carrier segment), and wherein the first frequency domain resource is contiguous in frequency domain Figures 1, 6 and associated paragraphs, [108], [109], [110], [112], [133]-[135], [157]); and
when a status of the terminal device is a first state (the carrier segments activated), communicating, by the network device, with the terminal device on a second frequency domain resource (additional segment(s)) (In light of Applicant’s [32], [33], [40], [70], [71], [111], [150]-[152], [157], [166]-[170], Figures 1, 6 and associated paragraphs, [108], [109], [110], [112], [133]-[135], [151]-[157], [179]-[186]),
wherein the second frequency domain resource comprises a plurality of segments of contiguous frequency domain resources, and wherein the first frequency domain resource is one segment of the plurality of segments of contiguous frequency domain resources (Figures 1, 6 and associated paragraphs, [151]-[157]).
As to claim 7, Shin discloses, wherein when the status of the terminal device is a second state, the network device communicates with the terminal device on the first frequency domain resource (In light of Applicant’s [32], [33], [40], [70], [71], [111], [150]-[152], [157], [166]-[170], Figures 1, 6 and associated paragraphs, the bandwidth segments can be activated or deactivated, that is merely recapturing the active state and/or carrier segment(s) thereafter representing configuration designs, [108], [109], [110], [112], [133]-[135], [151]-[157], [179]-[186]).
As to claim 8, Shin discloses, wherein at least one of the following is true: the first state is a bandwidth part bundle active state (additional carrier segments activated); or the second state is a bandwidth part active state (one carrier segment activated) (In light of Applicant’s [32], [33], [40], [70], [71], [111], [150]-[152], [157], [166]-[170], Figures 1, 6 and associated paragraphs, the bandwidth segments can be activated or deactivated, that is merely recapturing the active state and/or carrier segment(s) thereafter representing configuration designs, [108], [109], [110], [112], [133]-[135], [151]-[157], [179]-[186]).
As to claim 9, Shin discloses, wherein the method further comprises: sending, by the network device, second information to the terminal device, wherein the second information indicates the status of the terminal device In light of Applicant’s [32], [33], [40], [70], [71], [111], [150]-[152], [157], [166]-[170], Figures 1, 6 and associated paragraphs, the bandwidth segments can be activated or deactivated, that is merely recapturing the active state and/or carrier segment(s) thereafter representing configuration designs, [108], [109], [110], [112], [133]-[135], [151]-[157], [179]-[186]).
As to claim 10, Shin discloses, wherein the method further comprises: sending, by the network device, third information to the terminal device, wherein the third information is used by the terminal device to determine the second frequency domain resource In light of Applicant’s [32], [33], [40], [70], [71], [111], [150]-[152], [157], [166]-[170], Figures 1, 6 and associated paragraphs, the bandwidth segments can be activated or deactivated, that is merely recapturing the active state and/or carrier segment(s) thereafter representing configuration designs, [108], [109], [110], [112], [133]-[135], [151]-[157], [179]-[186]).
Claims 11-15 correspond to the terminal device claims of claims 1-5; therefore, they are rejected under the same rationale as in claims 1-5 as shown above.
Claims 16-20 correspond to the network device claims of claims 6-10; therefore, they are rejected under the same rationale as in claims 6-10 as shown above.
The prior art cited in this Office action is: Shin et al. US 2013/0176952 A1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649